Citation Nr: 1729948	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart condition as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from March 1962 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2016.  


FINDING OF FACT

It is as likely as not that the Veteran was exposed to herbicides during service in Thailand, and he has been diagnosed with ischemic heart disease.  


CONCLUSION OF LAW

The criteria to establish service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has ischemic heart disease resulting from Agent Orange exposure in Thailand.  He also contends that he set foot in Vietnam during layover on a flight to Thailand. 


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  VBA Manual M21-1, IV.ii.1.H.5.

The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

Analysis

Here, there is no material dispute that the Veteran is diagnosed with ischemic heart disease.  This diagnosis is established by a July 2014 VA Agent Orange examination (outpatient).  His private cardiologist wrote in a March 2009 letter that the Veteran had a history of stenting of previously in-stent restenosis of right iliac artery.  Thus, a current diagnosis of ischemic heart disease is established.  

There is also no material dispute that he served in Thailand during the Vietnam War at Takhli Royal Thai Air Force Base (RTAFB).  His service records show that he had a temporary duty assignment (TDY) for 112 days beginning August 1965.  Letters the Veteran mailed to his wife in October 1965 reflect an Army Post Office (APO) address consistent with the Takhli RTAFB, Thailand.  He was an aircraft mechanic during this time.  This evidence is consistent with service in Thailand during the Vietnam Era.  

(The Veteran maintains that he also flew into Ton Son Nhut Air Base while transiting to Thailand.  See Board Hr'g Tr. 4-7.  He disembarked from the plane for a break.  Board Hr'g Tr. 7.  This flight is not documented in his service department records, and the service department informed VA in May 2010 that such information was not recorded.  As such, the Board has no affirmative evidence apart from the Veteran's own statements showing such a flight.  See, e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  This is ultimately immaterial, however, as the evidence shows that he was as likely as not exposed to herbicide agents while in Thailand.)  

What remains in dispute is whether his service in Thailand involved duties that placed him on or near the perimeter of the base.  The provisions of the VBA Manual presume regular perimeter duty for two military occupational specialties (MOS), military police and dog handlers.

At the September 2016 Board hearing, the Veteran testified that he was on the "crash crew" in Thailand, which involved observing "every airplane, every mission off and every mission coming back landing."  Board Hr'g Tr. 8.  They "sat with a tug [that] was kind of crawled up with the weeds in the little trees, and we had some guys come out and they sprayed and killed everything."  Id.  This was along the fence line.  Id.  

The Board finds that his testimony is consistent with the places, types, and circumstances of such service.  38 U.S.C.A. § 1154(a).  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's duties and activities at Takhli RTAFB, when considering the location of his duty station and duties, brought him to the perimeter on a regular occasion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

With these facts established, it is VA's policy to presume exposure to herbicides as there is no affirmative evidence to the contrary.  See VBA Manual M21-1, IV.ii.1.H.5.  Because it is presumed that ischemic heart disease results from Agent Orange exposure, a nexus to service is established under 38 C.F.R. § 3.307 as there is no affirmative evidence to the contrary. 

For these reasons, the elements needed to establish service connection for ischemic heart disease are met, and the appeal is granted. 


ORDER

Service connection for ischemic heart disease is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


